Case 2:21-cv-02326-MSN-cgc Document 8 Filed 05/27/21 Page 1 of 1          PageID 32




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        MEMPHIS DIVISION

JEREMY GREY,                             *
individually,                            *
                                         *
      Plaintiff,                         *
                                         *
v.                                       *   Case No.: 2:21-cv-02326
                                         *
BELZ INVESTCO, L.P.                      *
a limited partnership,                   *
                                         *
      Defendant.                         *


                   NOTICE OF VOLUNTARY DISMISSAL
______________________________________________________________________________


       The Plaintiff stipulates to the dismissal of the action without prejudice

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, costs taxed

as paid.

      Respectfully submitted this 27th day of May, 2021.


                                             By: /s/ J. Luke Sanderson
                                             J. Luke Sanderson #35712
                                             Attorney for Plaintiff
                                             208 Adams Avenue
                                             Memphis, TN 38103
                                             Tel: (901) 523-1844
                                             luke@wcwslaw.com




                                                                            Page 1 of 1
